EXHIBIT AGREEMENT AND PLAN OF MERGER Dated as of July 30, 2008 between Zones Acquisition Corp. and Zones, Inc. TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 Section 1.01 The Merger 1 Section 1.02 Closing 1 Section 1.03 Effective Time 2 Section 1.04 Effects of the Merger 2 Section 1.05 Articles of Incorporation and Bylaws 2 Section 1.06 Directors and Officers of Zac 2 Section 1.07 Reservation of Right to Revise Transaction 2 Section 1.08 Further Assurances 2 ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES 3 Section 2.01 Effect on Capital Stock 3 Section 2.02 Exchange of Certificates 4 Section 2.03 Stock Options 7 ARTICLE III REPRESENTATIONS AND WARRANTIES 7 Section 3.01 Representations and Warranties of the Company 7 Section 3.02 Representations and Warranties of Zac 14 ARTICLE IV COVENANTS RELATING TO CONDUCT OF BUSINESS; NO SOLICITATION 17 Section 4.01 Conduct of Business by the Company 17 Section 4.02 No Solicitation 20 ARTICLE V ADDITIONAL AGREEMENTS 24 Section 5.01 Preparation of the Proxy Statement and Schedule 13E-3; Shareholders’ Meeting 24 Section 5.02 Access to Information; Confidentiality 26 Section 5.03 Reasonable Best Efforts 26 Section 5.04 Indemnification, Exculpation and Insurance 29 Section 5.05 Fees and Expenses 30 Section 5.06 Public Announcements 32 Section 5.07 Financing 32 ARTICLE VI CONDITIONS PRECEDENT 33 Section 6.01 Conditions to Each Party’s Obligation to Effect the Merger 33 Section 6.02 Conditions to Obligations of Zac 34 Section 6.03 Conditions to Obligation of the Company 35 Section 6.04 Frustration of Closing Conditions 35 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 35 Section 7.01 Termination 35 Section 7.02 Effect of Termination 36 Section 7.03 Amendment 37 Section 7.04 Extension; Waiver 37 i Section 7.05 Procedure for Termination or Amendment 37 ARTICLE VIII GENERAL PROVISIONS 37 Section 8.01 Nonsurvival of Representations and Warranties 37 Section 8.02 Notices 37 Section 8.03 Definitions 38 Section 8.04 Interpretation 40 Section 8.05 Consents and Approvals 41 Section 8.06 Counterparts 41 Section 8.07 Entire Agreement; No Third-Party Beneficiaries 41 Section 8.08 Governing Law 41 Section 8.09 Assignment 41 Section 8.10 Enforcement; Consent to Jurisdiction 41 Section 8.11 Severability 42 Section 8.12 No Recourse 42 Section 8.13 WAIVER OF JURY TRIAL 42 Annex IIndex of Defined Terms ii ANNEX I TO THE MERGER AGREEMENT INDEX OF DEFINED TERMS Page 1993 Plan 7 1999 Plan 7 2003 Plan 7 Acceptable Confidentiality Agreement 20 Affiliate 38 Agreement 1 Articles of Merger 2 Benefit Plans 38 Book Entry Shares 3 Business Day 39 Cancelled Shares 3 Capitalization Date 9 Certificate 3 Change in Recommendation 23 Closing 1 Closing Date 1 Code 6 Company 1 Company Articles 8 Company Board Recommendation 11 Company Bylaws 8 Company Common Stock 1 Company Disclosure Schedule 8 Company Information 14 Company Preferred Stock 9 Company SEC Documents 12 Company Shareholder Approvals 33 Company Stock Option 7 Company Stock Plans 7 Company Stock-Based Awards 10 Company Termination Fee 30 Contract 11 Converted Shares 3 Dissenting Share 6 Dissenting Shareholder 6 Effective Time 2 ESPP 9 Exchange Act 11 Exchange Fund 4 iii Excluded Party 22 Expenses 31 Filed Company SEC Documents 7 Financing 15 Financing Agreements 32 Financing Commitments 15 GAAP 12 Governmental Entity 11 Key Persons 19 Knowledge 39 Law 11 Liens 8 Material Adverse Change 39 Material Adverse Effect 39 Merger 1 Merger Consideration 1 New Financing Commitments 32 No-Shop Period Start Time 20 Notice Period 24 Order 11 Outside Date 35 Paying Agent 4 Person 39 Proxy Statement 11 Remaining Shares 3 Representative 39 Schedule 13E-3 11 SEC 11 Securities Act 12 Shareholder Approval 13 Shareholders’ Meeting 25 Solvent 17 SOX 12 Special Shareholder Approval 33 subsidiary 39 Superior Proposal 21 Surviving Corporation 1 Takeover Proposal 20 tax 39 taxing authority 40 WBCA 1 Zac 1 Zac Information 16 Zac Material Adverse Change 40 Zac Material Adverse Effect 40 Zac Termination Fee 31 iv AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 30, 2008, between Zones Acquisition Corp., a Washington corporation (“Zac”), and Zones, Inc., a Washington corporation (the “Company”). W I T N E S S E T H: WHEREAS the Board of Directors of each of the Company and Zac has approved and declared advisable this Agreement and the merger of Zac with and into the Company, with the Company continuing as the surviving corporation in the merger (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement, whereby each issued and outstanding share of common stock, without par value, of the Company (“Company Common Stock”), other than any Cancelled Shares, Remaining Shares or Dissenting Shares, will be converted into the right to receive $8.65 in cash, without interest (the “Merger Consideration”); and WHEREAS Zac and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth herein, the parties hereto (intending to be legally bound) hereby agree as follows: ARTICLE I THE MERGER Section 1.01The Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the Washington Business Corporation Act (the “WBCA”), Zac shall be merged with and into the Company at the Effective Time.Following the Effective Time, the separate corporate existence of Zac shall cease and the Company shall continue as the surviving corporation in the Merger (the “Surviving Corporation”) and shall succeed to and assume all the rights and obligations of Zac and the Company in accordance with the WBCA. Section 1.02Closing.The closing of the Merger (the “Closing”) will take place at 10:00 a.m. on a date to be specified by the parties, which shall be no later than the third Business Day after satisfaction or (to the extent permitted by applicable Law) waiver of the conditions set forth in Article VI (other than those conditions that by their terms are to be satisfied at the Closing, but subject to the satisfaction or (to the extent permitted by applicable Law) waiver of those conditions), at the offices of K&L Gates, 925 Fourth Avenue, Suite 2900, Seattle, Washington, unless another time, date or place is agreed to in writing by Zac and the Company; provided, however, that if all the conditions set forth in Article VI shall no longer be satisfied or (to the extent permitted by applicable Law) waived on such third Business Day, then the Closing shall take place on the first Business Day on which all such conditions shall again have been satisfied or (to the extent permitted by applicable Law) waived unless another time is agreed to in writing by Zac and the Company. The date on which the Closing occurs is referred to as the “Closing Date”. 1 Section 1.03Effective Time.Subject to the provisions of this Agreement, as soon as practicable on the Closing Date, the parties shall file with the Secretary of
